Per Curiam.
A set-off of the judgment for costs assigned to the defendant, which has been recovered in another action, cannot be allowed. These costs, though incurred in an action by the plaintiff as administratrix, are her proper debt, and the judgment for them is de bonis propriis. It is true they may be allowed to her out of the estate in the settlement of her accounts; but that is not an inevitable consequence ; and to allow them here by defalcation of judgments, would be an usurpation of the power of the Orphans’ Court. The rule must be
Discharged.